Citation Nr: 0941086	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  09-00 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Central Arkansas Veterans 
Healthcare System in North Little Rock, Arkansas


THE ISSUE

Eligibility for a powered mobility device, such as a powered 
wheelchair or scooter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


REMAND

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2008 determination of the 
Department of Veterans Affairs (VA) Central Arkansas Veterans 
Healthcare System in North Little Rock, Arkansas.  In that 
determination, the Central Arkansas Veterans Healthcare 
System's Prosthetic Treatment Center denied the appellant's 
request for a power mobility device.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Board notes that VA shall furnish on an ambulatory or 
outpatient basis such medical services as are needed.  See 
38 C.F.R. § 17.93 (2009); see also 38 C.F.R. § 17.150 (2009).

Motorized wheelchairs may be considered for veterans who have 
a disability resulting in the loss or loss of use of both 
lower extremities, combined with a loss, or loss of use, or 
severe impairment of at least one upper extremity to the 
extent that it is medically determined that the veteran is 
incapable of satisfactorily propelling a manual wheelchair.  
Motorized wheelchairs may also be considered for eligible 
veterans who suffer from severe chronic obstructive pulmonary 
disorder, multiple sclerosis, spinal cord injury, stroke, 
amputations, degenerative joint disease, rheumatoid 
arthritis, and/or those veterans diagnosed with severe 
cardiovascular disease.  See VHA Handbook 1173.6.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2009).  VA may accept evidence of service submitted 
by a claimant, such as a Department of Defense (DD) Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate United States service department under the 
following conditions:  (1) The evidence is a document issued 
by the United States service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 
38 C.F.R. § 3.203(a) (2009).

In the present case, the Board's review of the folder 
provided by the Central Arkansas Veterans Healthcare System 
reveals that the evidence of record does not contain any 
documentation pertaining to the appellant having served any 
active military service.  Therefore, as the appellant's DD-
214 (Certificate of Release or Discharge from Active Duty), 
or other document(s) attesting to his military service is not 
associated with the folder, and because such documentation 
has a bearing on the appellant's claim, the Board finds that 
such record or records should be obtained and associated with 
the file.

A note on the folder indicates that the claims file on appeal 
is a duplicate combined health record.  This suggests that 
the appellant may have more complete claims folder containing 
prior claim adjudication materials.  If such a claims file 
exists, either at the VA Regional Office (RO) in North Little 
Rock, Arkansas or elsewhere, that claims file should be 
matched with the file provided to the Board.

Thereafter, if it is determined by the Central Arkansas 
Veterans Healthcare System that the appellant did in fact 
have qualifying military service, then the Central Arkansas 
Veterans Healthcare System should undertake additional 
development with respect to the appellant's claim.

In this regard, in the December 2008 determination on appeal, 
the appellant's claim for entitlement to a powered mobility 
device was denied because the appellant was found not to meet 
the objective medical criteria for a powered mobility and/or 
lifting device.  The determination letter indicates that the 
criteria require objective documentation of the loss of 
function of at least three extremities, or objective testing 
establishing neuromusculoskeletal or cardiopulmonary 
impairment severe enough to make manual wheelchair propulsion 
and ambulation impossible.  However, the folder made 
available to the Board contains no medical evidence to 
support the conclusion of the December 2008 determination.

The appellant testified in September 2009 before the 
undersigned Veterans Law Judge that he has arthritis in both 
hands that makes operating a manual wheelchair impossible.  
The appellant further testified that he attempted to use an 
electric wheelchair with a joystick directional device and he 
was also unable to operate that because of his hand 
condition.  The appellant indicated that a scooter-type model 
with handlebars is the only type of powered mobility device 
he can operate.

The Board notes that the appellant is qualified, as a lay 
person, to report symptoms such as pain.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Likewise, where the 
record does not adequately reveal the current state of the 
appellant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  See Allday v. Brown, 7 Vet. App. 517, 526 
(1995).  Therefore, given that the limited medical evidence 
associated with the file, the appellant should be afforded a 
medical evaluation to determine the current severity of any 
physical disabilities in the context of the eligibility 
criteria for a powered mobility device.  See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009).  Information should also 
be obtained from the RO to show what disabilities have been 
service connected.

Accordingly, the case is REMANDED for the following action:

1.  Any claims folder containing prior 
claim adjudication materials for the 
appellant should be associated with the 
record on appeal.  The RO should be asked 
to provide proof of adjudication of 
service-connected disabilities and 
verification of the appellant's military 
service.

2.  If no claims file can be located, the 
appropriate service department and the 
appellant should be contacted and 
requested to provide a copy of the 
appellant's DD-214 (or in lieu of a DD- 
214, an Honorable Service Certificate 
/Report of Casualty) associated with his 
period(s) of active military service.  
Any such records obtained should be 
associated with the file.  If such a 
record cannot be located, further 
investigation as necessary should be 
conducted to verify any qualifying 
service.  If such service is not 
verified, it should be so noted for the 
record.

3.  Following the above development, if 
it is determined that the appellant did 
have qualifying active military service, 
obtain the appellant's VA treatment 
records from the Central Arkansas 
Veterans Healthcare System, and any other 
medical facility identified by the 
appellant, not already part of any prior 
claim adjudication materials and 
associate the records with the record on 
appeal.  Assist the appellant in 
obtaining any identified records.

4.  After securing any additional 
records, schedule the appellant for a VA 
examination.  (Advise the appellant that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2009).)  The file, 
including a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated examiner.  The 
examiner should take a detailed history 
from the appellant, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should evaluate the 
severity of any current physical 
disabilities within the context of the 
pertinent eligibility criteria.  The 
examiner should then render an opinion as 
to whether the appellant meets the 
criteria for a powered mobility device-
loss or loss of use of both lower 
extremities combined with a loss or loss 
of use or severe impairment of at least 
one upper extremity to the extent that 
the appellant is incapable of 
satisfactorily propelling a manual 
wheelchair.  The bases for the opinion 
provided should be explained in detail.  
(The Board recognizes that a certain 
degree of conjecture is required to 
arrive at any medical opinion; the 
examiner should state an opinion even if 
speculation is required to do so.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the question of eligibility 
for a powered mobility device.  If the 
benefit sought is not granted, furnish 
the appellant and his representative with 
a supplemental statement of the case 
(SSOC) and afford them an opportunity to 
respond before the record is returned to 
the Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by VA.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

